FILED
                            NOT FOR PUBLICATION                              OCT 02 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50333

               Plaintiff - Appellee,             D.C. No. 3:10-cr-03202-BEN

  v.
                                                 MEMORANDUM *
FRANCISCO BELTRAN VALDEZ, a.k.a.
Carlos Zazueta Villa,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Francisco Beltran Valdez appeals from the district court’s judgment

following his jury-trial conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326, and challenges the denial of his requests for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substitute counsel and his second denial of his request to proceed pro se. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Beltran Valdez contends that he had an irreconcilable conflict with his

counsel and therefore the district court erred by denying his request for substitute

counsel. We review a district court’s denial of a motion to substitute counsel for

abuse of discretion. See United States v. Mendez-Sanchez, 563 F.3d 935, 942 (9th

Cir. 2009). There was no abuse of discretion. The record reflects that the district

court’s inquiry allowed it to make an informed decision, and that there were no

“striking signs” of an extensive or irreconcilable conflict between Beltran Valdez

and appointed counsel. See id. at 942-44.

      Beltran Valdez also contends that the district court erred by failing to

conduct a hearing under Faretta v. California, 422 U.S. 806 (1975), after he

indicated he wished to represent himself. Our case law has not clarified whether

denial of a request to proceed pro se is reviewed de novo or for abuse of discretion.

See United States v. Maness, 566 F.3d 894, 896 n.2 (9th Cir. 2009) (per curiam).

Reviewed under either standard, the contention fails. The record reflects that, after

a two-year delay, Beltran Valdez sought to represent himself only because he was

dissatisfied with the government’s plea deal and with counsel’s refusal to file

unwarranted motions. The district court did not err in denying the motion after


                                          2                                       12-50333
concluding that it was dilatory and not made in good faith. See United States v.

George, 56 F.3d 1078, 1084 (9th Cir. 1995).

      Beltran Valdez’s contention that Almendarez-Torres v. United States, 523

U.S. 224 (1998), was overruled is foreclosed. See United States v. Valdovinos-

Mendez, 641 F.3d 1031, 1036 (9th Cir. 2011).

      AFFIRMED.




                                         3                                   12-50333